 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink

  Wells Fargo Bank Minnesota, N.A.

  Securities Administration Services

  7485 New Horizon Way

  Frederick, MD 21703

  www.ctslink.com

  Telephone: (301) 815-6600

  Fax: (301) 315-6660

SMT SERIES 2004-7
Record Date: November 30, 2004
Distribution Date: December 20, 2004



Certificateholder Distribution Summary



                                                                               
                                  Certificate     Certificate                  
                                                        Class     Pass-Through  
    Beginning       Interest       Principal       Current       Ending
Certificate       Total       Cumulative   Class     CUSIP       Description    
Rate       Certificate Balance       Distribution       Distribution      
Realized Loss       Balance       Distribution       Realized Loss              
                                                                               
                                                                    A-1      
81744FCV7       SEN       2.99146 %       479,209,405.47         1,194,612.90  
      7,740,036.58         0.00         471,469,368.89         8,934,649.48    
    0.00   A-2       81744FCW5       SEN       2.45000 %       241,563,375.27  
      493,191.89         5,963,698.75         0.00         235,599,676.52      
  6,456,890.64         0.00   A-3-A       81744FCX3       SEN       2.28500 %  
    238,582,901.91         454,301.61         6,762,513.90         0.00        
231,820,388.01         7,216,815.51         0.00   A-3-B       81744FDH7      
SEN       2.51000 %       3,807,716.66         7,964.47         107,927.84      
  0.00         3,699,788.82         115,892.31         0.00   X-A      
81744FCY1       IO       0.74883 %       0.00         302,000.99         0.00  
      0.00         0.00         302,000.99         0.00   X-B       81744FCZ8  
    IO       0.23063 %       0.00         5,523.20         0.00         0.00    
    0.00         5,523.20         0.00   B-1       81744FDB0       SUB      
2.69000 %       18,900,000.00         42,367.50         0.00         0.00      
  18,900,000.00         42,367.50         0.00   B-2       81744FDC8       SUB  
    3.08000 %       11,025,000.00         28,297.50         0.00         0.00  
      11,025,000.00         28,297.50         0.00   B-3       81744FDD6      
SUB       3.05517 %       6,300,000.00         16,039.62         0.00        
0.00         6,300,000.00         16,039.62         0.00   B-4       81744FDE4  
    SUB       3.05517 %       3,150,000.00         8,019.81         0.00        
0.00         3,150,000.00         8,019.81         0.00   B-5       81744FDF1  
    SUB       3.05517 %       2,625,000.00         6,683.18         0.00        
0.00         2,625,000.00         6,683.18         0.00   B-6       81744FDG9  
    SUB       3.05517 %       5,250,582.74         13,367.83         0.00      
  0.00         5,250,582.74         13,367.83         0.00   A-R       81744FDA2
      RES       2.94645 %       0.00         1.11         0.00         0.00    
    0.00         1.11         0.00                                              
                  Totals                                 1,010,413,982.05      
  2,572,371.61         20,574,177.07         0.00         989,839,804.98        
23,146,548.68         0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(1)       Reduction       Balance       Percentage       Distribution          
                                                                               
                                                    A-1       498,828,000.00    
    479,209,405.47         0.00       7,740,036.58       0.00       0.00        
7,740,036.58         471,469,368.89         0.94515418         7,740,036.58  
A-2       252,102,000.00         241,563,375.27         0.00       5,963,698.75
      0.00       0.00         5,963,698.75         235,599,676.52        
0.93454108         5,963,698.75   A-3-A       247,874,000.00        
238,582,901.91         0.00       6,762,513.90       0.00       0.00        
6,762,513.90         231,820,388.01         0.93523479         6,762,513.90  
A-3-B       3,956,000.00         3,807,716.66         0.00       107,927.84    
  0.00       0.00         107,927.84         3,699,788.82         0.93523479    
    107,927.84   X-A       0.00         0.00         0.00       0.00       0.00
      0.00         0.00         0.00         0.00000000         0.00   X-B      
0.00         0.00         0.00       0.00       0.00       0.00         0.00    
    0.00         0.00000000         0.00   B-1       18,900,000.00        
18,900,000.00         0.00       0.00       0.00       0.00         0.00        
18,900,000.00         1.00000000         0.00   B-2       11,025,000.00        
11,025,000.00         0.00       0.00       0.00       0.00         0.00        
11,025,000.00         1.00000000         0.00   B-3       6,300,000.00        
6,300,000.00         0.00       0.00       0.00       0.00         0.00        
6,300,000.00         1.00000000         0.00   B-4       3,150,000.00        
3,150,000.00         0.00       0.00       0.00       0.00         0.00        
3,150,000.00         1.00000000         0.00   B-5       2,625,000.00        
2,625,000.00         0.00       0.00       0.00       0.00         0.00        
2,625,000.00         1.00000000         0.00   B-6       5,250,582.74        
5,250,582.74         0.00       0.00       0.00       0.00         0.00        
5,250,582.74         1.00000000         0.00   A-R       100.00         0.00    
    0.00       0.00       0.00       0.00         0.00         0.00        
0.00000000         0.00                                              
Totals
      1,050,010,682.74         1,010,413,982.05         0.00       20,574,177.07
      0.00       0.00         20,574,177.07         989,839,804.98        
0.94269499         20,574,177.07  

(1) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.



Principal Distribution Factors Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(3)       Reduction       Balance       Percentage       Distribution          
                                                                               
                                                    A-1       498,828,000.00    
    960.67062288         0.00000000       15.51644370       0.00000000      
0.00000000         15.51644370         945.15417918         0.94515418        
15.51644370   A-2       252,102,000.00         958.19698086         0.00000000  
    23.65589622       0.00000000       0.00000000         23.65589622        
934.54108464         0.93454108         23.65589622   A-3-A       247,874,000.00
        962.51685094         0.00000000       27.28206226       0.00000000      
0.00000000         27.28206226         935.23478868         0.93523479        
27.28206226   A-3-B       3,956,000.00         962.51685035         0.00000000  
    27.28206269       0.00000000       0.00000000         27.28206269        
935.23478766         0.93523479         27.28206269   X-A       0.00        
0.00000000         0.00000000       0.00000000       0.00000000       0.00000000
        0.00000000         0.00000000         0.00000000         0.00000000  
X-B       0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000   B-1       18,900,000.00         1000.00000000  
      0.00000000       0.00000000       0.00000000       0.00000000        
0.00000000         1000.00000000         1.00000000         0.00000000   B-2    
  11,025,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000   B-3       6,300,000.00         1000.00000000    
    0.00000000       0.00000000       0.00000000       0.00000000        
0.00000000         1000.00000000         1.00000000         0.00000000   B-4    
  3,150,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000   B-5       2,625,000.00         1000.00000000    
    0.00000000       0.00000000       0.00000000       0.00000000        
0.00000000         1000.00000000         1.00000000         0.00000000   B-6    
  5,250,582.74         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000   A-R       100.00         0.00000000        
0.00000000       0.00000000       0.00000000       0.00000000         0.00000000
        0.00000000         0.00000000         0.00000000  



(3) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement



                                                                               
                                                          Beginning            
    Payment of                 Non-                           Remaining      
Ending                             Certificate/       Current       Unpaid      
Current       Supported                           Unpaid       Certificate/    
    Original Face       Current       Notional       Accrued       Interest    
  Interest       Interest       Realized       Total Interest       Interest    
  Notational   Class     Amount       Certificate Rate       Balance      
Interest       Shortfall       Shortfall       Shortfall       Loss (4)      
Distribution       Shortfall       Balance                                      
                                                                               
                                                               
A-1
      498,828,000.00         2.99146 %       479,209,405.47         1,194,612.90
        0.00         0.00         0.00         0.00         1,194,612.90        
0.00         471,469,368.89  
A-2
      252,102,000.00         2.45000 %       241,563,375.27         493,191.89  
      0.00         0.00         0.00         0.00         493,191.89        
0.00         235,599,676.52  
A-3-A
      247,874,000.00         2.28500 %       238,582,901.91         454,301.61  
      0.00         0.00         0.00         0.00         454,301.61        
0.00         231,820,388.01  
A-3-B
      3,956,000.00         2.51000 %       3,807,716.66         7,964.47        
0.00         0.00         0.00         0.00         7,964.47         0.00      
  3,699,788.82  
X-A
      0.00         0.74883 %       483,953,993.84         302,000.99        
0.00         0.00         0.00         0.00         302,000.99         0.00    
    471,119,853.35  
X-B
      0.00         0.23063 %       29,925,000.00         5,751.36         0.00  
      0.00         0.00         0.00         5,523.20         0.00        
29,925,000.00  
B-1
      18,900,000.00         2.69000 %       18,900,000.00         42,367.50    
    0.00         0.00         0.00         0.00         42,367.50         0.00  
      18,900,000.00  
B-2
      11,025,000.00         3.08000 %       11,025,000.00         28,297.50    
    0.00         0.00         0.00         0.00         28,297.50         0.00  
      11,025,000.00  
B-3
      6,300,000.00         3.05517 %       6,300,000.00         16,039.62      
  0.00         0.00         0.00         0.00         16,039.62         0.00    
    6,300,000.00  
B-4
      3,150,000.00         3.05517 %       3,150,000.00         8,019.81        
0.00         0.00         0.00         0.00         8,019.81         0.00      
  3,150,000.00  
B-5
      2,625,000.00         3.05517 %       2,625,000.00         6,683.18        
0.00         0.00         0.00         0.00         6,683.18         0.00      
  2,625,000.00  
B-6
      5,250,582.74         3.05517 %       5,250,582.74         13,367.83      
  0.00         0.00         0.00         0.00         13,367.83         0.00    
    5,250,582.74  
A-R
      100.00         2.94645 %       0.00         0.00         0.00         0.00
        0.00         0.00         1.11         0.00         0.00                
                                                     
Totals
      1,050,010,682.74                             2,572,598.66         0.00    
    0.00         0.00         0.00         2,572,371.61         0.00            



(4)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                            Payment of          
  Non-                         Remaining                           Current      
Beginning               Unpaid     Current     Supported                        
Unpaid                 Original Face       Certificate       Certificate/      
Current Accrued     Interest     Interest     Interest     Realized       Total
Interest       Interest       Ending Certificate/   Class (5)     Amount      
Rate       Notional Balance       Interest     Shortfall     Shortfall    
Shortfall     Loss (6)       Distribution       Shortfall       Notational
Balance                                                                        
                                                                             
A-1
      498,828,000.00         2.99146 %       960.67062288         2.39483930    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.39483930         0.00000000         945.15417918  
A-2
      252,102,000.00         2.45000 %       958.19698086         1.95631883    
  0.00000000       0.00000000       0.00000000       0.00000000        
1.95631883         0.00000000         934.54108464  
A-3-A
      247,874,000.00         2.28500 %       962.51685094         1.83279251    
  0.00000000       0.00000000       0.00000000       0.00000000        
1.83279251         0.00000000         935.23478868  
A-3-B
      3,956,000.00         2.51000 %       962.51685035         2.01326340      
0.00000000       0.00000000       0.00000000       0.00000000         2.01326340
        0.00000000         935.23478766  
X-A
      0.00         0.74883 %       960.35575006         0.59928917      
0.00000000       0.00000000       0.00000000       0.00000000         0.59928917
        0.00000000         934.88774944  
X-B
      0.00         0.23063 %       1000.00000000         0.19219248      
0.00000000       0.00000000       0.00000000       0.00000000         0.18456809
        0.00000000         1000.00000000  
B-1
      18,900,000.00         2.69000 %       1000.00000000         2.24166667    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.24166667         0.00000000         1000.00000000  
B-2
      11,025,000.00         3.08000 %       1000.00000000         2.56666667    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.56666667         0.00000000         1000.00000000  
B-3
      6,300,000.00         3.05517 %       1000.00000000         2.56597143    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.54597143         0.00000000         1000.00000000  
B-4
      3,150,000.00         3.05517 %       1000.00000000         2.54597143    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.54597143         0.00000000         1000.00000000  
B-5
      2,625,000.00         3.05517 %       1000.00000000         2.54597333    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.54597333         0.00000000         1000.00000000  
B-6
      5,250,582.74         3.05517 %       1000.00000000         2.54597074    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.54597074         0.00000000         1000.00000000  
A-R
      100.00         2.94645 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000        
11.10000000         0.00000000         0.00000000  



(5) Per $1 denomination



(6) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

Certificateholder Account Statement



Certificate Account

           
Beginning Balance
    0.00    
Deposits
       
Payments of Interest and Principal
    23,542,029.77  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    50,266.99  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    23,592,296.76    
Withdrawals
       
Reimbursement for Servicer Advances
    124,019.52  
Payment of Service Fee
    321,728.56  
Payment of Interest and Principal
    23,146,548.68  
 
     
Total Withdrawals (Pool Distribution Amount)
    23,592,296.76    
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

           
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     



Servicing Fees

           
Gross Servicing Fee
    317,097.49  
Master Servicing Fee
    4,631.07  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
         
Net Servicing Fee
    321,728.56  
 
     



Other Accounts

                              Beginning     Current   Current   Ending   Account
Type   Balance     Withdrawals   Deposits   Balance  
Reserve Fund
    4,500.00     0.00   0.00     4,500.00  
Reserve Fund
    4,500.00     0.00   0.00     4,500.00  
Reserve Fund
    1,000.00     228.16   228.16     1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                      DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL              
                                                                               
            No. of   Principal             No. of     Principal             No.
of     Principal             No. of     Principal             No. of    
Principal       Loans   Balance             Loans     Balance             Loans
    Balance             Loans     Balance             Loans     Balance        
                                                                               
               
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  48     16,213,572.73       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     48       16,213,572.73  
60 Days
  5     1,865,000.00       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     5       1,865,000.00  
90 Days
  1     540,000.00       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       540,000.00  
120 Days
  1     436,999.95       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       436,999.95  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  55     19,055,572.68             0       0.00             0       0.00        
    0       0.00             55       19,055,572.68                            
                                                                               
No. of   Principal             No. of     Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
  Loans   Balance             Loans     Balance             Loans     Balance  
          Loans     Balance             Loans     Balance                      
                                                                               
 
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.603206%     1.637996 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.603206%       1.637996 %
60 Days
  0.167001%     0.188414 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.167001%       0.188414 %
90 Days
  0.033400%     0.054554 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.033400%       0.054554 %
120 Days
  0.033400%     0.044148 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.033400%       0.044148 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.837007%     1.925113 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.837007%       1.925113 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     50,266.99  



    Original $     Original%     Current $     Current %     Current Class %    
Prepayment %                                                    
Class A
    47,250,582.74       4.50000972 %     47,250,582.74       4.77355856 %    
95.226441 %     0.000000 %
Class B-1
    28,350,582.74       2.70002803 %     28,350,582.74       2.86415868 %    
1.909400 %     39.999507 %
Class B-2
    17,325,582.74       1.65003871 %     17,325,582.74       1.75034209 %    
1.113817 %     23.333046 %
Class B-3
    11,025,582.74       1.05004482 %     11,025,582.74       1.11387547 %    
0.636467 %     13.333169 %
Class B-4
    7,875,582.74       0.75004787 %     7,875,582.74       0.79564215 %    
0.318233 %     6.666584 %
Class B-5
    5,250,582.74       0.50005041 %     5,250,582.74       0.53044773 %    
0.265194 %     5.555487 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.530448 %    
11.112207 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                      DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL Group One    
                                                                               
          No. of   Principal             No. of     Principal             No. of
    Principal             No. of     Principal             No. of     Principal
      Loans   Balance             Loans     Balance             Loans    
Balance             Loans     Balance             Loans     Balance            
                                                                               
                                                                               
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  21     7,281,938.02       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     21       7,281,938.02  
60 Days
  1     385,500.00       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     1       385,500.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  22     7,667,438.02             0       0.00             0       0.00        
    0       0.00             22       7,667,438.02  
 
                                                                               
                        No. of   Principal             No. of     Principal    
        No. of     Principal             No. of     Principal             No. of
    Principal       Loans   Balance             Loans     Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.421801%     1.471173 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.421801%       1.471173 %
60 Days
  0.067705%     0.077883 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.067705%       0.077883 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.489506%     1.549056 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.489506%       1.549056 %



                                                                               
                      DELINQUENT BANKRUPTCY FORECLOSURE     REO TOTAL Group Two
                      1.183654%                                                
                        No. of   Principal             No. of     Principal    
        No. of     Principal             No. of     Principal             No. of
    Principal       Loans   Balance             Loans     Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
                                                                               
                     
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  17     5,140,665.10       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     17       5,140,665.10  
60 Days
  1     431,150,00       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     1       431,150,00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  18     5,571,815.10             0       0.00             0       0.00        
    0       0.00             18       5,571,815.10                              
                                                                      No. of  
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal             No. of     Principal       Loans  
Balance             Loans     Balance             Loans     Balance            
Loans     Balance             Loans     Balance                                
                                                               
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.384292%     2.077213 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.384292%       2.077213 %
60 Days
  0.140252%     0.174217 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.140252%       0.174217 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  2.524544%     2.251430 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.524544%       2.251430 %

 



--------------------------------------------------------------------------------



 



                                                                               
                      DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL Group Three  
                    1.183654%                                                  
                 
 
                                                                               
                        No. of   Principal             No. of     Principal    
        No. of     Principal             No. of     Principal             No. of
    Principal       Loans   Balance             Loans     Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  10     3,790,969.61       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     10       3,790,969.61  
60 Days
  3     1,048,350.00       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     3       1,048,350.00  
90 Days
  1     540,000.00       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       540,000.00  
120 Days
  1     436,999.95       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       436,999.95  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  15     5,816,319.56             0       0.00             0       0.00        
    0       0.00             15       5,816,319.56  
 
                                                                               
                        No. of   Principal             No. of     Principal    
        No. of     Principal             No. of     Principal             No. of
    Principal       Loans   Balance             Loans     Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.243781%     1.532398 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.243781%       1.532398 %
60 Days
  0.373134%     0.423767 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.373134%       0.423767 %
90 Days
  0.124378%     0.218281 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.124378%       0.218281 %
120 Days
  0.124378%     0.176645 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.124378%       0.176645 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.865672%     2.351091 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.865672%       2.351091 %

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed Arm    
Weighted Average Gross Coupon
    3.437125 %
Weighted Average Net Coupon
    3.060530 %
Weighted Average Pass-Through Rate
    3.055030 %
Weighted Average Maturity (Stepdown Calculation)
    338    
Beginning Scheduled Collateral Loan Count
    3,038  
Number of Loans Paid in Full
    44  
Ending Scheduled Collateral Loan Count
    2,994    
Beginning Scheduled Collateral Balance
    1,010,413,982.05  
Ending Scheduled Collateral Balance
    989,839,804.98  
Ending Actual Collateral Balance at 30-Nov-2004
    989,841,989.91    
Monthly P&I Constant
    2,894,099.70  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Class A Optimal Amount
    23,026,020.77    
Scheduled Principal
    0.00  
Unscheduled Principal
    20,574,177.07  



         
Miscellaneous Reporting
         
Rapid Prepayment Event
  NO

 



--------------------------------------------------------------------------------



 



                                  Group   Group One     Group Two     Group
Three     Total    
Collateral Description
  6 Month LIBOR ARM   Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    3.373770       3.619157       3.380944       3.437125  
Weighted Average Net Rate
    2.996960       3.243064       3.004272       3.060530  
Pass-Through Rate
    2.991460       3.237564       2.998772       3.055030  
Weighted Average Maturity
    337       335       343       338  
Record Date
    11/30/2004       11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    1,413,368.90       764,372.25       716,358.55       2,894,099.70  
Beginning Loan Count
    1,493       726       819       3,038  
Loans Paid in Full
    16       13       15       44  
Ending Loan Count
    1,477       713       804       2,994  
Beginning Scheduled Balance
    502,714,412.00       253,442,107.24       254,257,462.81      
1,010,413,982.05  
Ending Scheduled Balance
    494,974,375.42       247,478,408.49       247,387,021.07      
989,839,804.98  
Scheduled Principal
    0.00       0.00       0.00       0.00  
Unscheduled Principal
    7,740,036.58       5,963,698.75       6,870,441.74       20,574,177.07  
Scheduled Interest
    1,413,368.90       764,372.25       716,358.55       2,894,099.70  
Servicing Fee
    157,856.33       79,431.39       79,809.77       317,097.49  
Master Servicing Fee
    2,304.11       1,161.61       1,165.35       4,631.07  
Trustee Fee
    0.00       0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00       0.00  
Net Interest
    1,253,208.46       683,779.25       635,383.43       2,572,371.14  
Realized Loss Amount
    0.00       0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



         
Miscellaneous Reporting
         
Group One
       
Principal Transfer Amount
    0.00  
Pro-Rata Senior Percent
    95.324382 %
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Interest Transfer Amount
    0.00    
Group Two
       
One-Month LIBOR Loan Balance
    171,449,667.59  
Six-Month LIBOR Loan Balance
    76,028,740.90  
Principal Transfer Amount
    0.00  
Pro-Rata Senior Percent
    95.313039 %
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Interest Transfer Amount
    0.00    
Group Three
       
Principal Transfer Amount
    0.00  
Pro-Rate Senior Percent
    95.332745 %
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Interest Transfer Amount
    0.00  

 